Title: From Benjamin Franklin to [Thomas Holme], 30 March 1762
From: Franklin, Benjamin
To: Holme, Thomas


Rev’d Sir,
London, 30 March, 1762.
I am favored with yours of the 27th instant, enclosing a bank note of £20, which makes £70 now repaid by Overal. I acquainted you in mine by last Saturday’s post that I had reason to think the whole sum to be repaid would not be so great as I before computed it, and perhaps not exceed £79 or £80. It will be a pleasure to me to find it so, that I may have no occasion to have recourse to the law, which is so disagreeable a thing to me, that through the whole course of my life I have never entered an action against any man. But I own I was not a little provoked with these people, as I concluded they must certainly have known of the mortgage (and indeed the letters they have since produced show that they did, particularly the last you mentioned of December 28, 1756); and yet when I asked them if there was no mortgage or other incumbrance on the estate, the man said none that he knew or had ever heard of; and the woman added:
“And to be sure, if there had been any such thing in so long a time as we have received the rent, we must have heard of it.” There was such an apparent simplicity in their manner, and they answered with such readiness and confidence, that I was perfectly satisfied; and therefore the more surprised and chagrined when I afterwards found how easily I had been imposed on. They likewise had instructed Mr. Winterbottom to assure the purchaser (as he did me) that the house had lately undergone a thorough repair, whereas Spofford in his letter had informed them “it will soon want a great deal of repair.” I think with you that they are weak and foolish people; but there seems no small mixture of knavery with their folly. I likewise imagined, as you do, that they were but little accustomed to money, from some conversation between them when they were about to receive it. The man said he had been bred to a trade, but that he never liked to work at it. “Well, my dear,” says she, “you know you will now have no occasion ever to work any more.” They seemed to think it so great a sum that it could never be spent.
I am very sensible, sir, that this must have been a disagreeable affair to you, and I am the more obliged. The very [mutilated] and generous manner in which you have executed it will ever demand my thankful acknowledgment, which I beg you to accept, and believe me, with the sincerest esteem and respect, sir, your most obedient and most humble servant,
B. Franklin
